Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT

                                     No. 04-14-00893-CV

                           IN THE INTEREST OF M.C. and T.C.

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-00142
                 Honorable Charles E. Montemayor, Associate Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s order terminating
appellant’s parental rights is AFFIRMED. No costs of appeal are assessed against appellant.

       SIGNED June 10, 2015.


                                               _____________________________
                                               Karen Angelini, Justice